Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Susan Moon on 7/12/22.

The application has been amended as follows: 

On The Claims:
Please amend claim 1 to include “,” after line 17 and rewrite claim 12 as follows:

Amend claim 1 to include “,” after line 17:
Claim 1, Line 17: Insert -,-- after “is a USB device controller for the information processing apparatus functioning as a USB device”

Rewrite claim 12 as follows:
12.    (Currently Amended) A control method for an information processing apparatus including a universal serial bus (USB) controller, the USB controller able to shift to a low-power state based on a predetermined condition being met, and the USB controller being configured to transmit image data of a predetermined pattern via a USB bus and receive image data of a predetermined pattern via the USB bus when the USB controller recovers from the low-power state, 
the control method comprising: 
 transmitting the image data of the predetermined pattern to the external apparatus via the USB bus; 
 setting a setting value to the USB controller based on receiving a scan job using the USB controller, the setting value indicating that shifting to the low-power state is prohibited;
causing the USB controller to transmit image data obtained by executing the scan job to the external apparatus via the USB bus; 
canceling setting of the setting value to the USB controller based on completion of the scan job,
wherein the USB controller is a USB device controller for the information processing apparatus functioning as a USB device;
receiving, from the external apparatus, a transition request for requesting a transition to the low-power state,
wherein the information processing apparatus is able to transmit
transmitting the transition refusal in response to the received transition request according to the shifting to the low-power state being prohibited.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159. The examiner can normally be reached Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





						/FAHMIDA RAHMAN/                                                                              Primary Examiner, Art Unit 2186